a - uniform issue list department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov ae oho ake afc 2fe fe 2fe sec_2fe fe fc fe fe a fe fe it o sec_2 of 2k of ofe oe ale 2c ok 2k 2k ok a fo 22k a legend bank b bank c ira x amount d dear 2k 2k oe 2s fc sec_2k ti fkatyy 2k 2k ok fe afc fe ne of fe ae 2g 9g sec_2k ag 2k fe of se 3c oe ie a 2g ok fe ee 2a oe ae a ak fe fe 3k 2k ic oie 2c 2c fc fe fe nic sec_2c aft ae fe afc 2c ofc a fe ok 2c akc ok ok 2k gok sr this is in response to a request submitted on your behalf by your authorized representative by letter dated date for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code your request was supplemented with correspondence dated date and date the following facts and representation have been submitted under penalties of perjury to support the ruling_request in june of bank b was sold to bank c bank b offered its customers the opportunity to close out all iras cds etc without penalty by friday date you chose to withdraw your ira xs funds and you received a cashier’s check for amount d from bank b dated date ie of fe fe aie 2s f sec_2s oft 2fe afc sec_2s ie i sec_2 oie ok ok page however on date your wife was hospitalized with a serious injury requiring surgery and her recovery was long and difficult documentation was submitted that describes the medical procedures performed and the ensuing recovery because of the situation you had been unable to get the proceeds of ira x transferred so you just put the cashier’s check in your safety deposit box until you could find time to deal with it properly the check was never cashed it is represented that the ira x distribution originated from your ira contributions and your sep ira contributions ira x was not a conduit rollover at any time you propose to rollover the proceeds of the ira distribution into another jira in your name at another bank based on the above facts you request a ruling that the service waive the day rollover requirement with respect to the distribution of amount d from ira x by check dated date because the failure to waive such requirement would be against equity or good conscience under the provisions of sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- 2s fe of 2k 2fe oie oft ofc 2k fe ois oie 2fe sec_2 2k oe page i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration fee of oie ft 24s af oft ofe 2k sec_2c sec_2s 24s ai sec_2fe 3k sec_2k ok page restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred it is represented that the 1-year rollover limitation under sec_408 of the code is not applicable in your case information presented demonstrates substantial hardship by reason of the turmoil caused by your wife’s injury and hospitalization and its impact upon your ability to timely deposit the amount you received into an ira the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of ira x of the amount d you are granted a period of days from the issuance of this ruling letter to contribute amount d in cash into another ira provided all other requirements of sec_408 of the code are satisfied except the 60-day requirement with respect to such contribution then this amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office oe 2k ec fe fe of 2k ofc fs ofc 2k 2c sec_24 2k 2k og page if you have any questions please contaci at sincerely yours c ba dey fr alan c pipkin jr manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
